Citation Nr: 9906624	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for psychosis for 
treatment purposes under 38 U.S.C.A. § 1702.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the claims of entitlement to 
service connection for a psychiatric disorder and service 
connection for psychosis for treatment purposes.  A notice of 
disagreement was submitted in April 1996.  In May 1996, a 
statement of the case was issued and the veteran submitted 
his substantive appeal.  As per the veteran's request, a 
personal hearing was conducted that July.  

The Board notes that when the veteran filed his substantive 
appeal, he initiated a claim of service connection for post-
traumatic stress disorder.  Since the matter has yet to be 
developed, the Board refers the issue to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of record that tends to 
show the incurrence or aggravation of a psychiatric disorder 
during the veteran's active period of service, or the 
manifestation of a psychosis within the year after the 
veteran's separation from service.  

2.  The veteran is a Vietnam Era veteran, who was separated 
from active service in March 1971.

3.  The veteran's psychosis was diagnosed prior to May 8, 
1977, but the evidence does not show that it developed within 
the two years after his separation from service in March 
1971.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for a psychosis for the purpose of 
establishing eligibility for VA medical treatment.  38 
U.S.C.A. §§ 1702, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The March 1969 entrance examination report is negative for 
findings or diagnoses of psychiatric disorders, and the 
veteran did not report a history of such disorders at that 
time.  The treatment records do not reflect complaints or 
findings related to psychiatric disorders.  The veteran was 
psychiatrically normal on clinical evaluation for separation.

VA hospitalization records show that the veteran was treated 
and diagnosed with hysterical personality in October 1975.  
It was noted that he had been treated at a VA outpatient 
clinic since August 1975, when he complained of increased 
feelings of nervousness for a month, as well as biting his 
fingernails, sweating of palms, and the inability to maintain 
employment.  

The treatment records reflect a diagnosis of chronic anxiety 
in September 1975.  There is a notation in a December 1975 VA 
treatment record entry regarding treatment on three or four 
occasions from a private psychiatrist, Dr. Capone.  

Records from the Institute of Mental Health reflect the 
hospitalization and diagnosis of schizophrenia, chronic 
undifferentiated type, in January 1977.  In a May 1978 
letter, Dr. Robert W. Hyde, the medical director of the 
Cranston Community Mental Health Clinic, reported the history 
of treatment and diagnosis of schizophrenia at the Rhode 
Island State Institute of Mental Health in January 1977, with 
continued treatment thereafter. 

During the period prior to filing his claim of service 
connection, the veteran underwent VA examinations related to 
issues of his competency and the receipt of nonservice-
connected pension.  Those examinations were conducted in June 
1978, May and September 1980, and November 1982.  
Essentially, the reports reflect a history of hospitalization 
and treatment of hysterical personality dating back to 1975, 
the eventual diagnosis of schizophrenia in 1978, and 
continued treatment of this condition.  In the June 1978 
report, the examiner mentioned that Dr. Capone treated the 
veteran in 1974.

He was hospitalized and treated again at the Institute of 
Mental Health from September to October 1984.  At that time, 
he was diagnosed with paranoid type schizophrenia, and 
history of alcohol abuse.  Records from the Mental Health 
Services of Cranston, Johnston & Northwestern R.I., Inc. 
reflect ongoing treatment for schizophrenia from 1977 to 
1993.  Continued treatment of his paranoid schizophrenia is 
noted in VA treatment records dated from 1993 to 1995.  

In July 1996, the veteran testified regarding the history of 
his condition.  When he entered into service, he was 
initially sent to Germany, but worried that he would be sent 
to Vietnam.  This worry was a factor in his decision to 
marry, and he expressed his feelings that his divorce was due 
to his military experiences.  Before service, he did not have 
any psychiatric problems.  Regarding mental stress during 
service, the veteran mentioned that while in Germany, he was 
given pills to keep him awake for his duty assignments.  In 
1974, he started taking medication prescribed by a private 
physician, Dr. Capone.  He also noted that he had three or 
four sessions with Dr. Capone.  He was not sure if Dr. Capone 
was still living, but recalled the location of his office.  
He also was not certain if he saw Dr. Capone prior to his 
hospitalization in 1975.  After service, he secured 
employment with the local police department, but the work 
environment proved to be stressful.  He also was employed for 
short periods of time after that, but has not worked since he 
was twenty-four years old.  He did not have these types of 
problems prior to service.  The veteran referred to his 
hospitalizations and treatment, and indicated that one 
hospitalization was the result of actions taken by the 
police.  He claims that the medications, prescribed at a VA 
facility, resulted in an enlarged liver and sterility.  

It appears that a request for Dr. Capone's records was made 
based on the information provided by the veteran.  In a July 
1996 response to the request, Dr. Ronald Gobeil with 
Psychiatric Health Services, informed VA that a search 
conducted at their office revealed no medical records of 
treatment for the veteran.  

Legal Analysis

Entitlement to Service Connection for a Psychiatric Disorder

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).  
Certain chronic diseases, including psychosis, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a psychiatric disability.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.  Here, the record 
shows that the veteran was diagnosed with chronic anxiety in 
1975, and later diagnosed with schizophrenia in 1977.  With 
regard to these diagnoses, the first requirement for a well-
grounded claim has been met.  However, there is no evidence 
to demonstrate the incurrence or aggravation of a psychiatric 
disorder during the veteran's active service, or 
manifestations of schizophrenia within the year thereafter. 

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's recollections are 
sufficient to show how he felt prior to, during and after 
service.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions that his current psychiatric condition 
was caused by his military service do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Furthermore, the medical 
evidence of record contains no opinions linking a psychiatric 
disability to disease or injury in service.  All that can be 
deduced from the evidence is that Dr. Capone was the first 
medical professional to treat the veteran since his 
separation from service, indicating that his psychiatric 
problems developed or became manifest around the claimed 
dates of treatment in 1974.  The treatment records dated in 
1975 do not offer any further insight regarding a psychiatric 
history prior to that time.  Therefore, incurrence or 
aggravation of psychiatric disorders during service, or the 
manifestation of schizophrenia within the year thereafter has 
not been shown, and the second and third (nexus) requirements 
for a well-grounded claim have not been met.  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the May 1996 statement of the case.  Furthermore, by 
this decision, the Board is informing the veteran of evidence 
which is lacking and necessary to make this claim as set 
forth above well-grounded.  There is no prejudice to the 
appellant in denying the claim as not well-grounded even 
though the RO decision was on the merits, because the 
"quality of evidence he would need to well ground his claim 
or to reopen it would seem to be...nearly the same..."  
Edenfield v. Brown, 8 Vet. App. 384 (1995)(en banc).  Compare 
Bernard v. Brown, 4 Vet. App. 384 (1993).  To obtain further 
consideration of the matters on appeal before the Board, the 
veteran may file a claim supported by medical evidence 
demonstrating the incurrence or aggravation of psychiatric 
disorders during service, or the manifestation of 
schizophrenia within one year thereafter.  


Entitlement to Service Connection for Psychosis for Treatment 
Purposes

For the purposes of medical care, a veteran of World War II, 
the Korean conflict, the Vietnam era or the Persian Gulf War 
who developed an active psychosis (1) within two years after 
discharge or release from active military , naval or air 
service, and (2) before May 8, 1977, 

Here, the veteran served on active duty from March 1969 to 
March 1971, and the diagnosis and treatment of a psychosis 
first appears in records for a period of hospitalization in 
January 1977.  Therefore, the evidence does show that a 
psychosis developed before May 8, 1977, and meets part of the 
requirement under 38 U.S.C.A. § 1702.  However, the evidence 
does not show that the psychosis developed within the two 
years after the veteran's separation from service in March 
1971, also required under 38 U.S.C.A. § 1702.  As presented 
above, the evidence shows that the veteran first sought 
psychiatric treatment from Dr. Capone in 1974, approximately 
three years after his separation from service.  Nothing more 
regarding the disorder treated or its development can be 
ascertained since the records could not be located.  The 
records generated at the time the diagnosis of schizophrenia 
was made contain no references to the development of the 
disorder, and only reflect the prior history dating back to 
treatment around 1974 or 1975.  Therefore, there is no 
competent evidence that a psychosis was manifested within the 
two years after his separation from service.  As the veteran 
has presented no competent medical evidence to support his 
claim, it must be denied as not well grounded.


ORDER

The veteran's claim of service connection for a psychiatric 
disorder is not well-grounded, and the appeal is denied.  

The veteran's claim for service connection for a psychosis 
for the purposes of treatment under the provisions of 38 
U.S.C.A. § 1702 is not well grounded, and the appeal is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


